DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
The restriction made in the Office Action mailed on 09/22/2021 is hereby withdrawn. Claims 1-20 are fully examined in this Office Action, and this Office Action is Non-Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “enclosed vertical notches in the flange and channels in the body” as recited in claim 2 and similar limitation in claim 14, the “winding having leads configured for attaching first and second leads of the winding to pads on a package substrate” as recited in claim 1 and similar limitation in claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a winding having leads configured for attaching first and second leads” as recited in lines 2-3. Specifically, it’s not clear if the “leads” of the winding is the same the winding having “first and second leads.” Also, it’s not clear how the leads are connected to the pads on the package substrate. As seen in FIGs 4A-4B, for example, of the present invention, the leads of the winding is connected to terminals 406 and 408 of leadframe 404. 
Regarding claim 8, it’s not clear if “a package substrate” in lines 4-5 refers to “a package substrate” in line 2. For examination purpose, the limitation in question is interpreted as the leads of the windings are configured to attach to pads on the package substrate. 
	Regarding claim 9, It’s not clear how the leads of the winding are connected to pads on the substrate in claim 8 and how the winding is attached to the winding leadframe in claim 9.
	Regarding claim 15, the examiner does not know how to interpret “inserting a body of a magnetic core having a body” as recited in line 5.
Claim 17 recites the limitation “the winding leadframe” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 8,723,629 B1) in view of Yamaguchi (U.S. PG. Pub. No. 2015/0325357 A1).
With respect to claim 1, Liu et al., hereinafter referred to as “Liu,” teaches a molded inductor 1 (e.g. FIG. 2E), comprising: 
a winding 3 having leads 31-32 configured for attaching first and second leads 31-32 of the winding to pads 5 on a package substrate (not expressly shown); 
a magnetic core 2 with a body (body of core 2, see FIG. 3B for illustration) disposed within the winding, and 
the magnetic mold 4 material encasing the winding and the magnetic core (col. 5, lines 55-67, and col. 6, lines 1-4). Liu does not expressly teach the magnetic core has at least one mold flow enhancing feature that enhances a filling of a magnetic mold material as compared to a filling provided by a uniform cylindrical body. 
Yamaguchi teaches a molded inductor (FIGs. 5-6), wherein the magnetic core (magnetic core formed by shaft portion 250 and flange 210-220) has at least one mold flow enhancing feature 231-234 that enhances a filling of a mold material 430 as compared to a filling provided by a uniform cylindrical body (paras. [0073]-[0076]). Yamaguchi also teaches a winding 300 having leads (not expressly shown) configured for attaching first and second leads of the winding to pads 412 on a package substrate 410 (paras. [0034] and [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mold flow enhancing feature as taught by Yamaguchi to the switch-mode power supply module of Liu to prevent air bubbles from staying during molding process (para. [0076]).
With respect to claim 2, Liu in view of Yamaguchi teaches the molded inductor of claim 1, further comprising a flange (Liu, circular flange on top of pillar 22, FIG. 2E, Yamaguchi, 220, para. [0040]) on top of the body, wherein the mold flow enhancing feature comprises side flange channels 231-234 (Yamaguchi) configured so that the magnetic mold material during molding can flow from the side of the flange through to a space around between an outside of the magnetic core and the winding  (Yamaguchi, paras. [0073]-[0076]). 
With respect to claim 3, Liu in view of Yamaguchi teaches the molded inductor of claim 1, wherein the mold flow mold flow enhancing feature comprises an X-shaped wing flange providing through notches for increased magnetic mold material flow during molding through from the a top to a bottom of the flanged magnetic core (Yamaguchi, paras. [0073]-[0076]). Yamaguchi teaches four channels, equally spaced between the channels, similar to the “X-shaped wing flange” as shown in FIG. 7C of the present invention. Therefore, it’s reasonable to interpret “the mold flow mold flow enhancing feature comprises an X-shaped wing flange” as claimed.
With respect to claim 4, Liu in view of Yamaguchi teaches the molded inductor of claim 2, wherein the mold flow enhancing feature comprises enclosed vertical notches 231-234 in the flange and channels 141-144 in the body (Yamaguchi, para. [0094]). The notches 231-234 are enclosed by housing 140. Therefore, it’s reasonable to interpret the notches 231-234 as “enclosed vertical notches” as claimed.
With respect to claim 6, Liu in view of Yamaguchi teaches the molded inductor of claim 1, wherein the mold flow enhancing feature comprises a combination of different flow enhancing features (Yamaguchi, para. [0094]).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamaguchi, as applied to claim 1 above, and further in view of Murakami et al. (U.S. Patent No. 4,425,702).
With respect to claim 5, Liu in view of Yamaguchi teaches the molded inductor of claim 1, further comprising a flange on top of the body (Liu, circular flange on top of pillar 22, FIG. 2E, Yamaguchi, 220, para. [0040]). Liu in view of Yamaguchi does not expressly teach the mold flow enhancing feature comprises angled notches into the flange which are angled to guide the magnetic mold material through to the cavities created in the body.
Murakami et al., hereinafter referred to as “Murakami,” teaches a molded inductor (e.g. FIG. 16), wherein the mold flow enhancing feature 59 comprises angled notches into the flange which are angled to guide the magnetic mold material through to the cavities created in the body (col. 5, lines 60-63). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the notch mold flow enhancing feature as taught by Murakami to the molded inductor of Liu in view of Yamaguchi to provide the required mold flow path.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamaguchi, as applied to claim 1 above, and further in view of Hu et al. (U.S. PG. Pub. No. 2020/0194161 A1).
With respect to claim 7, Liu in view of Yamaguchi teaches the molded inductor of claim 1. Liu in view of Yamaguchi does not expressly teach the magnetic mold material completely encases the winding and the magnetic core.
Hu et al., hereinafter referred to as “Hu,” teaches a molded inductor 300 (e.g. Fig. 3), wherein the magnetic mold material 105 completely encases the winding103  and the magnetic core 104 (para. [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic mold material encasing the winding and the magnetic core as taught by Hu to the molded inductor of Liu in view of Yamaguchi to provide the required magnetic saturation characteristics.

12.	Claims 8, 10, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamaguchi.
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Hu teaches a switch-mode power supply module (any FIGs. 1-3), comprising: 
a package substrate 101; 
a molded inductor (winding 103, magnetic core 104, and magnetic mold material 105) on the package substrate, comprising: 
a winding having leads (terminals) attached a package substrate; 
a magnetic core 104 with a body disposed within the winding; 
wherein the magnetic mold material encasing the winding and the magnetic core, and 
a power supply switching component 110 attached to the package substrate, wherein the power supply switching component is configured to drive the winding, and 
the magnetic mold material encasing the winding, the magnetic core, and the power supply switching component (paras. (0032], [0035], and [0042]). Hu does not expressly teach
a winding having leads attached to pads on a package substrate; and
the magnetic core has at least one mold flow enhancing feature that enhances a filling of a magnetic mold material as compared to a filling provided by a uniform cylindrical body. 
Yamaguchi teaches a switch-mode power supply module (FIGs. 5-6), comprising
a winding 300 having leads (terminals) attached to pads 412 on a package substrate 410 (para. [0036]); and
the magnetic core (magnetic core formed by shaft portion 250 and flange 210-220) has at least one mold flow enhancing feature 231-234 that enhances a filling of a mold material 430 as compared to a filling provided by a uniform cylindrical body (paras. [0073]-[0076]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mold flow enhancing feature as taught by Yamaguchi to the switch-mode power supply module of Hu to prevent air bubbles from staying during molding process (para. [0076]).
With respect to claim 10, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein a diameter of a top end of the magnetic core is greater than a diameter of a bottom end of the magnetic core (Yamaguchi, see FIG. 4, para. [0074]).
With respect to claim 12, Hu in view of Yamaguchi teaches the switch-mode power supply module of claims 8, wherein the molded inductor comprises a flange (Yamaguchi, 220, para. [0040]) on top of the body, wherein the mold flow enhancing feature comprises side flange channels 231-234 configured so that the magnetic mold material during molding can flow from the side of the flange through to a space around between an outside of the magnetic core and the winding (Yamaguchi, paras. [0073]-[0076]).
With respect to claim 13, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein the mold flow enhancing feature comprises an X-shaped wing flange providing through notches for increasing a flow of the magnetic mold material flow during molding through from the a top to a bottom of the magnetic core (paras. [0073]-[0076]).
With respect to claim 14, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8, wherein the molded inductor comprises a flange (Yamaguchi, 220, para. [0040]) on top of the body and wherein the mold flow enhancing feature comprises enclosed vertical notches 231-234 in the flange and channels 141-144 in the body (Yamaguchi, para. [0094]).
With respect to claim 15, best understood in view of 35 USC 112(b) rejection, Hu teaches a method for manufacturing a switch-mode converter (FIGs. 1 and or 2), comprising: 
attaching a power supply switching component 110 to a module substrate 101; 
coiling 103 a conductor to form a winding; 
securing the winding to the module substrate (coil 103 is connected to component 110, and component 110 is connected to substrate 101 (para. [0042]); 
inserting a body 104 of a magnetic core having a body disposed in the winding; and
encapsulating the power supply switching component, the winding, and the magnetic core in the magnetic mold material 105 (paras. (0032], [0035], and [0042]). Hu does not expressly teach the magnetic core that has at least one mold flow enhancing feature that enhances a filling of a magnetic mold material as compared to a filling provided by a uniform cylindrical body.
Yamaguchi teaches a method for manufacturing a switch-mode converter (FIGs. 5-6), comprising
the magnetic core (magnetic core formed by shaft portion 250 and flange 210-220) that has at least one mold flow enhancing feature 231-234 that enhances a filling of a mold material 430 as compared to a filling provided by a uniform cylindrical body (paras. [0073]-[0076]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mold flow enhancing feature as taught by Yamaguchi to the switch-mode power supply module of Hu to prevent air bubbles from staying during molding process (para. [0076]).
With respect to claim 18, Hu in view of Yamaguchi teaches the method of claim 15, wherein the power supply switching component is disposed between the module substrate and the winding (Hu, para. [0035]).
With respect to claim 19, Hu in view of Yamaguchi teaches the method of 15, wherein the molded inductor further comprises a flange (Yamaguchi, 220, para. [0040])on top of the body, wherein the mold flow enhancing feature comprises side flange channels 231-234 configured so that the magnetic mold material during molding can flow from the side of the flange through to the space around between an outside of the magnetic core and the winding (Yamaguchi, paras. [0073]-[0076]).

13.	Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamaguchi, as applied to claim 8 above, and further in view of Takagi et al. (U.S. PG. Pub. No. 2017/0229232 A1).
With respect to claim 9, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8. Hu in view of Yamaguchi does not expressly teach a winding leadframe, wherein the winding is attached to the winding leadframe, and the winding leadframe is affixed to the package substrate.
Best understood in view of 35 USC 112(b) rejection, Takagi et al., hereinafter referred to as “Takagi,” teaches a molded inductor (FIGs. 1-2) further comprising a winding leadframe 40 and or 50, wherein the winding 22 is attached to the winding leadframe, and the winding leadframe is affixed to the package substrate (not expressly shown) (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leadframe connected to the winding as taught by Takagi to the switch-mode power supply module of Hu in view of Yamaguchi to improve durability and reliability of the module (para. [0011]).
With respect to claim 11, Hu in view of Yamaguchi teaches the switch-mode power supply module of claim 8. Hu in view of Yamaguchi does not expressly teach the package substrate comprises a leadframe3.
Nonetheless, Takagi teaches a molded inductor (FIGs. 1-2) wherein the molded inductor comprises a leadframe 40 and or 50 (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leadframe as taught by Takagi to the switch-mode power supply module of Hu in view of Yamaguchi to improve durability and reliability of the module (para. [0011]).

14.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamaguchi, as applied to claim 15 above, and further in view of Hsieh et al. (U.S. PG. Pub. No. 2014/0002227 A1.
With respect to claim 16, Hu in view of Yamaguchi teaches the method of claim 15. Hu in view of Yamaguchi does not expressly teach attaching the winding 13 to a winding leadframe 11 prior to the securing.
Hsieh et al., hereinafter referred to as “Hsieh,” teaches a method for manufacturing a switch-mode converter 10 (FIGs. 1A-1E and 3) comprising attaching the winding to a winding leadframe prior to the securing (para. [0043]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the attaching and securing as taught by Hsieh to the method of Hu in view of Yamaguchi to facilitate manufacturing.
With respect to claim 17, Hu in view of Yamaguchi teaches the method of claim 15.  Hu in view of Yamaguchi does not expressly teach wherein the securing comprises attaching the winding leadframe to the module substrate.
Hsieh teaches a method for manufacturing a switch-mode converter 10 (FIGs. 1A-1E and 3), wherein the securing comprises attaching the winding leadframe to the module substrate (para. [0010]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the attaching the leadframe to the module substrate as taught by Hsieh to the method of Hu in view of Yamaguchi to provide the required mechanical stability.

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yamaguchi, as applied to claim 15 above, and further in view of Ashizawa et al. (U.S. PG. Pub. No. 2019/0348211 A1).
With respect to claim 20, Hu in view of Yamaguchi teaches the method of 15. Hu in view of Yamaguchi does not expressly teach forming the magnetic core by a process comprising cavity press molding.
Ashizawa et al., hereinafter referred to as “Ashizawa,” teaches a method for manufacturing a switch-mode converter (FIG. 1) comprising forming the magnetic core 4 by a process comprising cavity press molding (para. [0085]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cavity press molding as taught by Hsieh to the method of Hu in view of Yamaguchi to facilitate manufacturing.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837